 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       JOEL NWOKIKE,
 8                           Plaintiff,
                                                        C21-5087 TSZ
 9         v.
                                                        MINUTE ORDER
10     WAYPOINT RESOURCE GROUP, LLC,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties are ORDERED to show cause by June 18, 2021, why this
14
   action should not be dismissed for failing to comply with the Order requiring Joint Status
   Report signed on February 8, 2021, docket no. 3. Absent a timely response to this
15
   Minute Order, this action shall be DISMISSED without prejudice.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 2nd day of June, 2021.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Gail Glass
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
